Order filed December 14, 2022




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-22-00723-CV
                                 ____________

  IN THE INTEREST OF J.S., A/K/A J.T.S., H.S., A/K/A H.L.S., JR., J.S.,
            A/K/A J.D.S., A.S., A/K/A A.J.S., CHILDREN


                    On Appeal from the 312th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2014-33793


                                     ORDER

      This is an accelerated appeal from a final order terminating parental rights.
Appellant’s brief was due December 12, 2022. On December 12, appellant-father,
H.L.S., filed a motion to extend time to file his brief until December 30, 2022. That
motion is granted in part.

      Appeals in parental-termination and child-protection cases are to be brought
to final disposition within 180 days of the date the notice of appeal is filed. See
Tex. R. Jud. Admin. 6.2(a). This accelerated schedule requires greater compliance
with briefing deadlines.

      Therefore, we order appellant’s appointed counsel, W. Leslie Shireman, to
file appellant’s brief no later than December 23, 2022. If the brief is not filed by
that date, counsel may be required to show cause why he should not be held in
contempt of court. In addition, the court may require appointment of new counsel
due to the failure to timely file appellant’s brief.



                                        PER CURIAM



Panel Consists of Justices Zimmerer, Spain, and Hassan.